Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 12, 1965, convicting him of attempted rape in the first degree, robbery in the first degree and grand larceny in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, as to the conviction and sentence for attempted rape in the first degree and new trial ordered on the count therefor; and otherwise judgment affirmed. No questions of fact as to the attempted rape count were considered on this appeal. When testimony of an actual or consummated rape has been received, no conviction can stand for the crime of attempted rape without corroboration {People v. English, 16 N Y 2d 719). The evidence of corroboration must extend to the consummation itself {People v. Sigismondi, 49 Mise 2d 1, affd. 27 A D 2d 937). In this case, while there was corroboration of some phases of the complainant’s testimony, there was none as to the consummated rape (cf. People V. Debe, 24 A D 2d 868). Beldock, P J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.